Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 

Claim 2 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morinaga et al. (US Patent No. 7,152,643).
Regarding claim 2, Morinaga discloses that, as illustrated in Fig. 5A, a tire-wheel assembly, comprising:
a wheel (Fig. 5A, items 10 and 16) having a pair of bead seats (Fig. 5A, item 26) and a well portion (Fig. 1A, item 30);
 a tire (Fig. 5A, item 14) having a pair of tire beads (as shown) seated on the pair of bead seats;

Morinaga disclose a sub-air-chamber (Fig. 5A, item 32) under the lid body (or between the lid body and the outer circumferential surface of the wheel portion). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Morinaga et al. (US Patent No. 7,152,643) in view of Shinichi et al. (JP2004148978A, English translation provided).
Regarding claims 1 and 3, Morinaga discloses that, as illustrated in Fig. 5A, a tire-wheel assembly, comprising:
a wheel (Fig. 5A, items 10 and 16) having a pair of bead seats (Fig. 5A, item 26) and a well portion (Fig. 1A, item 30);

a lid body (Fig. 5A, item 40 (cap member)) having two edge portions located opposite each other (as shown in Fig. 5A) in a wheel width direction, wherein each of the two edge portions is sandwiched between corresponding one of the pair of bead seats (Fig. 5A, item 26) and corresponding one of the pair of the tire beads (as shown in Fig. 5A) so that the lid body is arranged above the well portion (as shown); 
Morinaga disclose a sub-air-chamber (Fig. 5A, item 32) under the lid body. However, Morinaga does not disclose the sub-air chamber member disposed on the lid body. In the same field of endeavor, tire, Shinichi discloses that, as illustrated in Figs. 1-2, the space surrounded by the support portion 26 and the lid member 32 is referred to as a secondary (sub) air chamber 34 (pg. 7, lines 49-51). As illustrated in Fig. 1, the legs 28 are assembled to the rim (or wheel) 12 inside the pneumatic tire 14 when the support 16 is assembled to the rim (pg. 5, lines 195-196). Because the lid member 32 is directly supported by the legs 28 on the rim. For one of ordinary skilled in the art, the legs 28 can be considered as one portion of the lid member 32. Still illustrated in Fig. 1, one portion of the legs 28 of the lid member 32 is located lower than a hump of the wheel 12 (as shown) (related to claim 3). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Morinaga to incorporate the teachings of Shinichi to provide that the sub-air chamber member disposed on the lid body and one portion of the lid body is located lower than a hump of the wheel. Doing so would be possible improve the noise reduction in the tire by the Helmholtz resonance sound absorber.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Morinaga et al. as applied to claim 2 above, further in view of Shinichi et al. (JP2004148978A, English translation provided).
Regarding claim 4, Morinaga discloses the lid body. However, Morinaga does not disclose one portion of the lid body is located lower than a hump of the wheel. In the same field of endeavor, tire, Shinichi discloses that, as illustrated in Figs. 1-2, the space surrounded by the support portion 26 and the lid member 32 is referred to as a secondary (sub) air chamber 34 (pg. 7, lines 49-51). As illustrated in Fig. 1, the legs 28 are assembled to the rim (or wheel) 12 inside the pneumatic tire 14 when the support 16 is assembled to the rim (pg. 5, lines 195-196). Because the lid member 32 is directly supported by the legs 28 on the rim. For one of ordinary skilled in the art, the legs 28 can be considered as one portion of the lid member 32. Still illustrated in Fig. 1, one portion of the legs 28 of the lid member 32 is located lower than a hump of the wheel 12 (as shown). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Morinaga to incorporate the teachings of Shinichi to provide that the sub-air chamber member disposed on the lid body and one portion of the lid body is located lower than a hump of the wheel. Doing so would be possible improve the noise reduction in the tire by the Helmholtz resonance sound absorber.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIBIN LIANG whose telephone number is (571)272-8811.  The examiner can normally be reached on M-F 8:30 - 4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571 270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHIBIN LIANG/Examiner, Art Unit 1741

/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742